internal_revenue_service u i l number info release date the honorable john m mchugh u s house of representatives washington d c dear mr mchugh commissioner rossotti asked me to respond to your inquiry dated date on behalf of your constituent in the state of new york the agency the agency reimburses volunteers for the expenses_incurred in driving their privately owned vehicles on behalf of the agency the volunteers receive no compensation_for states that their services but receive reimbursement for vehicle mileage most of the volunteers are retired and living on fixed incomes and that some may be forced to drop out of the agency’s volunteer driver pool because the price of gasoline is escalating while the mileage reimbursement rate paid_by the agency remains fixed letter indicates that the agency is reimbursing volunteers at a cent per mile rate he asks that the internal_revenue_service irs consider amending the mileage reimbursement rate for volunteers because of increasing gasoline prices as discussed below the irs cannot change the optional charitable standard mileage rate because it is set by statute information that i hope will help explain the federal_income_tax rules applicable to charitable volunteer drivers is also provided reimbursement through use of the optional charitable mileage rate under revproc_99_38 1999_43_irb_525 taxpayers may calculate the cost of using an automobile for business moving medical or charitable purposes by using the optional mileage rate without keeping records of actual expenses but generally taxpayers must keep records of miles traveled as well as the time place or use and purpose of the transportation in order to substantiate the correct reimbursement amount the optional standard mileage rate system is a convenient way to determine the amount of reimbursements the optional standard mileage rate for volunteers providing service to a government or charitable_organization is set by sec_170 of the internal_revenue_code pincite cents per mile the irs has no administrative authority to raise the rate established by the congress it can only be raised by a change to the statute the rate was raised form_11 cents per mile to cents per mile by a of the taxpayer_relief_act_of_1997 effective for taxable years beginning after date reimbursement of actual costs instead of using the optional charitable standard mileage rate the agency may reimburse actual substantiated operating_expenses including gasoline and oil expenses_incurred by volunteers on behalf of the agency this reimbursement method allows the agency to account for increased fuel prices it should be noted however that expenses for repairs depreciation and insurance are generally not costs incurred by the volunteer on behalf of a charity and should not be subject_to reimbursement letter that use of the cents per mile optional standard it appears from mileage rate is appropriate rather than the cents per mile rate to which he refers in revrul_80_99 1980_1_cb_10 the irs ruled that reimbursements for expenses_incurred by a taxpayer on behalf of another in a nonemployment context are not includible in the taxpayer’s gross_income provided the reimbursement does not exceed the actual expenses thus the agency’s reimbursement to a volunteer of out-of-pocket transportation costs incurred on its behalf is not includible in the volunteer’s gross_income however if the agency’s reimbursement exceeds the volunteer’s actual substantiated operating_expenses the excess is includible in the volunteer’s gross_income in such circumstances the agency may also have an attendant information reporting obligation i hope this information is helpful please contact me at or george h bradley identification_number at if we may be of further assistance sincerely lewis j fernandez deputy assistant chief_counsel income_tax and accounting
